Case 1:18-cv-23431-JEM Document 57 Entered on FLSD Docket 01/31/2019 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                    (MIAMI DIVISION)

                   CASE NO. 1:18-cv-23431-CIV MARTINEZ-OTAZO-REYES

  JONNATHAN RAMOS,
  individually and on behalf of all
  others similarly situated,

                 Plaintiff,

  v.

  PF HOMESTEAD, LLC d/b/a PLANET
  FITNESS - HOMESTEAD,

                 Defendant.
                                                     /

       JOINT MOTION FOR MODIFICATION AND EXTENSION OF CASE DEADLINES

          Pursuant to Rule 6(b) of the Federal Rules of Civil Procedure and Local Rule 7.1(a) of

  the Local Rules of the United States District Court for the Southern District of Florida, counsel

  for all Parties respectfully submit this Joint Motion for Modification and Extension of Case

  Deadlines (the “Motion”), which seeks to extend all case deadlines, including trial, for sixty (60)

  days.

          On October 18, 2018, the Court entered an Order Setting Civil Trial Date and Pretrial

  Schedule, Requiring Mediation, and Referring Certain Motions to Magistrate Judge (ECF No.

  22) (“Scheduling Order”). On January 28, 2019, the Court granted PF Homestead’s Motion to

  Consolidate Gonzalez v. PF Homestead, LLC, No. 1:18-cv-24180-JEM (the “Gonzalez Action”)

  with this case. (Gonzalez Action, ECF No. 13.) In light of this consolidation, the Parties jointly

  seek to modify and extend certain deadlines for the purpose of conducting additional class

  certification and merits related discovery, before class certification and merits related briefing.
Case 1:18-cv-23431-JEM Document 57 Entered on FLSD Docket 01/31/2019 Page 2 of 7



         For the good cause set forth below, the Parties respectfully request that the Court grant the

  Parties an extension of the deadlines entered as follows:

         The present deadlines are:

          February 4, 2019:            Joinder of Additional Parties, motions to amend the
                                       complaint, and motions for class certification.

          March 4, 2019:               Parties shall exchange expert witness summaries and
                                       reports.

          March 14, 2019:              Parties shall exchange written lists containing the names
                                       and addresses of all witnesses intended to be called at trial
                                       and only those witnesses listed shall be permitted to testify.

          April 3, 2019:               Parties exchange rebuttal expert witness summaries and
                                       reports.

          May 23, 2019:                All discovery, including expert discovery, shall be
                                       completed.

          June 3, 2019:                A mediator must be selected.

          June 24, 2019:               All Daubert, summary judgment, and other dispositive
                                       motions must be filed.

          August 1, 2019:              Mediation shall be completed.

          August 16, 2019:             All Pretrial Motions and Memoranda of Law must be filed.

          September 10, 2019:          Joint Pretrial Stipulation and deposition designations must
                                       be filed.

          September 23, 2019:          Proposed jury instructions and/or proposed findings of fact
                                       and conclusions of law must be filed.

          September 25, 2019:          Proposed voir dire questions must be filed.

          September 30, 2019:          Trial Period.




                                                   2
Case 1:18-cv-23431-JEM Document 57 Entered on FLSD Docket 01/31/2019 Page 3 of 7



         The proposed deadlines are:

         April 4, 2019:               Joinder of Additional Parties, motions to amend the
                                      complaint, and motions for class certification.

         May 6, 2019:                 Parties shall exchange expert witness summaries and
                                      reports.

         May 14, 2019:                Parties shall exchange written lists containing the names
                                      and addresses of all witnesses intended to be called at trial
                                      and only those witnesses listed shall be permitted to testify.

         June 3, 2019:                Parties exchange rebuttal expert witness summaries and
                                      reports.

         July 23, 2019:               All discovery, including expert discovery, shall be
                                      completed.

         August 5, 2019:              A mediator must be selected.

         August 26, 2019:             All Daubert, summary judgment, and other dispositive
                                      motions must be filed.

         October 1, 2019:             Mediation shall be completed.

         October 16, 2019:            All Pretrial Motions and Memoranda of Law must be filed.

         November 11, 2019:           Joint Pretrial Stipulation and deposition designations must
                                      be filed.

         November 25, 2019:           Proposed jury instructions and/or proposed findings of fact
                                      and conclusions of law must be filed.

         November 25, 2019:           Proposed voir dire questions must be filed.

         ___________, 2019:           Trial Period.


         There is Good Cause to Extend the Deadlines

         1.     On August 23, 2018, Plaintiff Jonnathan Ramos (“Plaintiff Ramos”) commenced

  this action against PF Homestead, LLC (“PF Homestead”) by filing his original putative class

  action Complaint, alleging that PF Homestead violated the TCPA when it sent him a text message.




                                                 3
Case 1:18-cv-23431-JEM Document 57 Entered on FLSD Docket 01/31/2019 Page 4 of 7



  (ECF No. 1.)

         2.      On October 18, 2018, the Court entered the Scheduling Order. (ECF No. 22.)

         3.      On October 10, 2018, Plaintiff Manuel Gonzalez (“Plaintiff Gonzalez”) filed a

  similar case styled Gonzalez v. PF Homestead, LLC, No. 1:18-cv-24180-JEM (the “Gonzalez

  Action”) against PF Homestead. (Gonzalez Action, ECF No. 1.)

         4.      No scheduling order was entered in the Gonzalez Action.

         5.      On January 10, 2019, PF Homestead filed a Motion to Consolidate the Gonzalez

  Action with this case. (Gonzalez Action, ECF No. 8)

         6.      On January 28, 2019, the Court granted the Motion to Consolidate. (Gonzalez

  Action, ECF No. 13.)

         7.      In light of consolidation of this case with the Gonzalez Action, the Parties

  respectfully seek a brief, sixty (60) day extension of the present case deadlines set forth above.

  The requested extension of pre-trial deadlines is appropriate and necessary for the Parties to

  complete fact and expert related discovery in advance of the briefing and other deadlines.

         8.      In particular, counsel for all parties will need to coordinate regarding the

  completion of document productions, completion of written discovery, inspection of the system

  used to send the text messages at issue, and completion of depositions—such as the corporate

  deposition of PF Homestead. In addition, because no scheduling order was entered in the Gonzalez

  Action, discovery has not been conducted as to Plaintiff Gonzalez’s claims. Now that the Gonzalez

  Action is consolidated with this case, it is necessary for the Parties to complete discovery with

  respect to Plaintiff Gonzalez’s claims in advance of important deadlines, such as the deadline for

  Plaintiffs to submit their motion for class certification and deadline for exchange of expert reports.

         9.      The Parties have conferred and are already in the process of coordinating with




                                                    4
Case 1:18-cv-23431-JEM Document 57 Entered on FLSD Docket 01/31/2019 Page 5 of 7



  respect to the discovery described above.

          10.    Accordingly, pursuant to Fed. R. Civ. P. 6(b)(1), good cause exists for the requested

  extension of the case deadlines.

          11.    No party will be prejudiced by the Court’s entry of an Order granting this Motion

  because the Parties are jointly requesting this relief. The Parties make this Motion in good faith,

  and the Court’s entry of an Order granting this Motion will not unduly delay the progress of this

  case.

          12.    By joining this motion, PF Homestead does not waive any objection or appeal

  concerning the January 25, 2019 Order denying PF Homestead’s Motion to Compel Arbitration,

  or in the Alternative, Dismiss. (ECF No. 52.)

          13.    A proposed Order granting this Motion is attached hereto as Exhibit A.

          WHEREFORE, the Parties respectfully request that the Court, for the good cause set

  forth herein: (1) grant this Motion; (2) enter an Order extending the deadlines as set forth above;

  and (3) grant such other relief as the Court deems just and necessary.




                                                   5
Case 1:18-cv-23431-JEM Document 57 Entered on FLSD Docket 01/31/2019 Page 6 of 7



  Dated: January 31, 2019                           Respectfully submitted,

  s/ Manuel S. Hiraldo                              s/ Clay M. Carlton
  Manuel S. Hiraldo                                 Brian M. Ercole (Fla. Bar No. 0102189)
  HIRALDO P.A.                                      Clay M. Carlton (Fla. Bar No. 85767)
  Florida Bar No. 030380                            Morgan, Lewis & Bockius LLP
  401 E. Las Olas Boulevard, Ste. 1400              200 South Biscayne Boulevard, Ste. 5300
  Ft. Lauderdale, Florida 33301                     Miami, FL 33131-2339
  Telephone: (954) 400-4713                         Telephone: (305) 415-3000
  Email: mhiraldo@hiraldolaw.com                    Facsimile: (305) 415-3001
                                                    Email: brian.ercole@morganlewis.com
  Counsel for Plaintiff Ramos                       Email: clay.carlton@morganlewis.com

                                                    Ezra D. Church (admitted pro hac vice)
  s/ Avi R. Kaufman                                 Terese M. Schireson (admitted pro hac vice)
  Avi R. Kaufman (Florida Bar No. 84382)            Morgan, Lewis & Bockius LLP
  KAUFMAN P.A.                                      1701 Market Street
  400 NW 26th Street                                Philadelphia, PA 19103
  Miami, Florida 33127                              Telephone: (215) 963-5000
  Telephone: (305) 469-5881                         Facsimile: (215) 963-5001
  Email: kaufman@kaufmanpa.com                      Email: ezra.church@morganlewis.com
                                                    Email: terese.schireson@morganlewis.com
  Scott A. Edelsberg (Florida Bar No. 100537)
  EDELSBERG LAW, PA                                 Counsel for Defendant PF Homestead, LLC
  19495 Biscayne Blvd #607
  Aventura, Florida 33180
  Telephone: (305) 975-3320
  Email: scott@edelsberglaw.com

  Counsel for Plaintiff Gonzalez




                                                6
Case 1:18-cv-23431-JEM Document 57 Entered on FLSD Docket 01/31/2019 Page 7 of 7




                                    CERTIFICATE OF SERVICE

          I hereby certify that on this 31st day of January, 2019, I electronically filed the foregoing

  Motion with the Clerk of the Court through the CM/ECF system, which will send a notice of

  electronic filing to all counsel of record.



                                                      s/ Clay M. Carlton
                                                      Clay M. Carlton
